DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 3 and 14 are withdrawn.
Claims 1-2, 4-13 and 15-20 are addressed on the merits herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  [0042] states the controller may be a conventional microcomputer, including, for example, a microprocessor unit, an input/output port, a read-only memory, a random access memory, a keep-alive memory, and a conventional data bus.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruhnke et al (“Bruhnke”) (US 6,616,205) in view of Rajappa et al (“Rajappa”) (US 2008/0079278) and Rienecker et al (“Rienecker”) (US 2016/0304030).
Re claim 1, Bruhnke discloses an armrest box assembly (Fig. 1-5) for a vehicle (Abstract), the armrest box assembly (Fig. 1-5) comprising: 
an armrest box body (13) comprising a first storage space (12) having a first opening (top of 12); and 
an armrest (10) connected to the armrest box body (13), the armrest (10)  being movable between a first closed position (Fig. 1-2) and a first open position (Fig. 3) so as to open and close the first opening (top 12), the armrest (10) comprising: 
an armrest body (10) comprising a second storage space (16/18) having a second opening (into 16 and 18); and 
a cover (22, 24) connected to the armrest body (10), the cover (22, 24) being movable between a second closed position (Fig. 4) and a second open position (Fig. 1-5) so as to open and close the second opening (into 16 and 18),
but fails to disclose the armrest being disposed between two vehicle seats (though Bruhnke is specifically directed to a center console), and a motor for driving the armrest to move relative to the armrest box body; and a controller configured to activate the motor to move the armrest to the first open position when a signal is received from at least one of a vehicle camera, a voice recognition sensor, and a vehicle navigation device.
However, Rajappa et al discloses the armrest (1) being disposed between two vehicle seats (22, 24).

In addition, Rienecker discloses a motor (42, [0043]) for driving the armrest (3) to move relative to the armrest box body (1); and a controller (4) configured to activate ([0044]) the motor (42) to move the armrest (3) to the first open position ([0044]) when a signal is received from at least one of a vehicle camera, a voice recognition sensor, and a vehicle navigation device (as this language is optional/conditional, 41 being a camera, [0024] disclosing voice input, 7 being a display unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke with a motor for driving the armrest to move relative to the armrest box body; and a controller configured to activate the motor to move the armrest to the first open position when a signal is received from at least one of a vehicle camera, a voice recognition sensor, and a vehicle navigation device as disclosed by Rienecker in order to allow users of a driver’s and passenger’s seat to access storage compartments automatically, hands free.  Moreover, it has been held that held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).	
See § MPEP 2103 (C).
Re claim 2, Bruhnke as modified discloses the armrest box assembly according to claim 1, Rajappa discloses wherein the armrest box body (40) comprises a guide rail (62, 64) around at least one longitudinal wall (of 40) of the first opening (into 46), the armrest (50) comprising a slider (52) slidingly connected ([0016]) to the guide rail (62, 64), the armrest (50) sliding on the guide rail (62, 64) to open or close (Fig. 1) the first opening (into 46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke wherein the armrest box body comprises a guide rail around at least one longitudinal wall of the first opening, the armrest comprising a slider slidingly connected to the guide rail, the armrest sliding on the guide rail to open or close the first opening as disclosed by Rajappa in order to allow for a simple mechanism to allow access to the first opening, as a sliding mechanism would be easier to open and close than a pivoting mechanism, as the pivoting mechanism requires an awkward lift of the arm behind the seat to grasp to close, and as sliding mechanisms for center consoles are very well known and common in the art.  
Re claim 7, Bruhnke as modified discloses the armrest box assembly according to claim 1, wherein the armrest body (10) comprises a first side wall (sidewall of 22), a second side wall (sidewall of 24) opposite to (Fig. 4) the first side wall (sidewall of 22), a 
Re claim 10, Bruhnke as modified discloses the armrest box assembly according to claim 1, Rienecker discloses further comprising a switch (50), wherein the motor (42) drives the armrest (3) to move when ([0044]) the switch is activated (50).
Re claim 11, Bruhnke as modified discloses the armrest box assembly according to claim 1, wherein the armrest box assembly (13) is sized to accommodate a handbag or a laptop (Fig. 1, as the language “accommodate” is extremely broad, and the language further doesn’t actually require any handbag or laptop disposed therein).
Re claim 12, Bruhnke discloses an armrest box assembly (Fig. 1-5) for a vehicle (Abstract), the armrest box assembly (Fig. 1-5) comprising: 
an armrest box body (13) comprising a first storage space (12) having a first opening (top of 12); and 
an armrest (10) connected to the armrest box body (13), the armrest (10)  being movable relative to the armrest box body (13) so as to open and close the first opening (top 12), the armrest (10) comprising: 

a cover (22, 24) connected to the armrest body (10), the cover (22, 24) being movable relative to the armrest box body (13) so as to open and close the second opening (into 16 and 18),
but fails to disclose the armrest being disposed between two vehicle seats (though Bruhnke is specifically directed to a center console), and a motor for driving the armrest to move relative to the armrest box body; and a controller configured to activate the motor to move the armrest to the first open position and to a first closed position when a signal is received.
However, Rajappa et al discloses the armrest (1) being disposed between two vehicle seats (22, 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke with the armrest being disposed between two vehicle seats as disclosed by Rajappa in order to allow users of a driver’s and passenger’s seat to access storage compartments, as armrest box assemblies disposed between seats is extremely well known and common in the art, and this is the typical placement of center consoles.  
In addition, Rienecker discloses a motor (42, [0043]) for driving the armrest (3) to move relative to the armrest box body (1); and a controller (4) configured to activate ([0044]) the motor (42) to move the armrest (3) to the first open position ([0044]) and a first closed position ([0044]) when a signal is received (as this language is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke with a motor for driving the armrest to move relative to the armrest box body; and a controller configured to activate the motor to move the armrest to the first open position and a first closed position when a signal is received as disclosed by Rienecker in order to allow users of a driver’s and passenger’s seat to access storage compartments automatically, hands free.  Moreover, it has been held that held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).	
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 13, Bruhnke as modified discloses the armrest box assembly according to claim 12, wherein the armrest box body (13) comprises a first side wall (sidewall of 13) extending in a longitudinal direction (Fig. 1) of the vehicle (Abstract), a second side wall (the other sidewall of 13) opposite to the first side wall (sidewall of 13), a front wall (front wall of 13) adjacent to a front portion (front portion of the vehicle) of the vehicle (Abstract), and a rear wall (rear wall of 13) opposite to the front wall (front wall of 13), but fails to disclose wherein one of the first and second side walls is provided with a 
However, Rajappa discloses wherein one of the first and second side walls (sidewalls of 13) is provided with a guide rail (62, 64), the armrest (13) comprising a slider (52) slidingly connected ([0007]) to the guide rail (62, 64), and the armrest (13) is slidable from a first closed position (Fig. 2) of the first opening (into 46) toward a rear portion (Fig. 3) of the vehicle (Fig. 3) to expose the first opening (46) until the armrest (50) slides to the first open position (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke wherein one of the first and second side walls is provided with a guide rail, the armrest comprising a slider slidingly connected to the guide rail, and the armrest is slidable from a first closed position of the first opening toward a rear portion of the vehicle to expose the first opening until the armrest slides to the first open position as disclosed by Rajappa in order to allow for a simple mechanism to allow access to the first opening, as a sliding mechanism would be easier to open and close than a pivoting mechanism, as the pivoting mechanism requires an awkward lift of the arm behind the seat to grasp to close, and as sliding mechanisms for center consoles are very well known and common in the art.  
Re claim 15, Bruhnke as modified discloses the armrest box assembly according to claim 12, wherein the armrest body (10) comprises a first side wall (sidewall of 22), a 
Re claim 16, Bruhnke as modified discloses the armrest box assembly according to claim 12, Rienecker discloses further comprising a switch (50), wherein the motor (42) drives the armrest (3) to move when ([0044]) the switch is activated (50).
Re claim 17, Bruhnke as modified discloses the armrest box assembly according to claim 12, Rienecker discloses wherein the signal (from movement described in [0044]) is sent to the controller (4) when a camera within the vehicle detecting an image of an item carried by a front driver or a passenger (no camera or image is positively claimed.  The language “when” requires only that if a camera in the vehicle detects an image, the controller is capable of moving motor.  There exists a scenario, because of “when” where no image is detected, and thus, this language is optional/conditional).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).
Re claim 18, Bruhnke as modified discloses the armrest box assembly according to claim 17, Rienecker discloses wherein the controller (4) is further configured to activate the motor (42) to move the armrest (3) to a first closed position (Buhrnke: Fig. 5) after a certain period of time (as any period of time is a certain period of time).
Re claim 19, Bruhnke as modified discloses the armrest box assembly according to claim 18, Rienecker discloses wherein the signal ([0044]) is sent to the controller (4) when the vehicle has reached a destination, or the signal ([0044]) is sent to the controller when the vehicle has parked (no destination or vehicle parking is positively claimed.  The language “when” requires only that if a destination is reached or the vehicle has parked, the controller is capable of moving motor.  There exists a scenario, because of “when” where no destination is reached or parking occurs, and thus, this language is optional/conditional).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 20, Bruhnke as modified discloses the armrest box assembly according to claim 12, Rienecker discloses wherein the signal (from movement described in [0044]) is sent to the controller (4) when a voice command is given from the driver of the front passenger (no voice command is positively claimed.  The language “when” requires only that if a voice command is present, the controller is capable of moving 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruhnke et al (“Bruhnke”) (US 6,616,205) in view of Rajappa et al (“Rajappa”) (US 2008/0079278), Rienecker et al (“Rienecker”) (US 2016/0304030) and Henderson et al (“Henderson”) (US 2017/0291733).
Re claim 4, Bruhnke as modified discloses the armrest box assembly according to claim 1, but fails to disclose wherein the cover further comprises a slot in communication with the second opening.
However, Henderson discloses wherein the cover (20) further comprises a slot (106) in communication with the second opening (Bruhnke: into 16 and 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke wherein the cover further comprises a slot in communication with the second opening as disclosed by Henderson in order to allow a user to grasp the cover to open the cover.  
Re claim 5, Bruhnke as modified discloses the armrest box assembly according to claim 4, wherein the cover (22, 24) comprises a first cover body (22) and a second 
Re claim 6, Bruhnke as modified discloses the armrest box assembly according to claim 4, wherein the cover (22, 24) comprises a first cover body (22) and a second cover body (24) connected to both sides (Fig. 5) of the armrest box body (13) to facilitate pivoting between the second closed position (Fig. 5) and the second open position (Fig. 5), Henderson discloses wherein the first cover (20a) comprises a first recess (at 106) on a first side (left side of 20a) opposite to a first pivoting edge (right side of 20a) and the second cover (20b) comprises a second recess (at 106) on a second side (right side of 20b) opposite to a second pivoting edge (left side of 20b), the first recess (at 106) and the second recess (at 106) collectively forming a slot (106) in communication with the second opening (Bruhnke: into 16 and 18) at the second closed position (Fig. 1) of the cover (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke with the first and second recesses defining the slot as disclosed by Henderson in order to allow a user to grasp the cover to open the cover.  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruhnke et al (“Bruhnke”) (US 6,616,205) in view of Rajappa et al (“Rajappa”) (US 2008/0079278), Rienecker et al (“Rienecker”) (US 2016/0304030) and Greiner et al (“Greiner”) (US 2015/0197201).
Re claim 8, Bruhnke as modified discloses the armrest box assembly according to claim 7, but fails to disclose wherein the armrest further comprises a biasing element disposed in the second storage space to bias an item located in the second storage space toward the slotting direction, the biasing element comprising a first biasing element disposed on the first side wall and a second biasing element located on the second side wall.
However, Greiner discloses wherein the armrest (24) further comprises a biasing element (50, 52) disposed in the second storage space (without 20) to bias an item (62) located in the second storage space (within 20) toward the slotting direction (Fig. 3), the biasing element (50, 52) comprising a first biasing element (50) disposed on the first side wall (29) and a second biasing element (52) located on the second side wall (31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest box assembly of Bruhnke wherein the armrest further comprises a biasing element disposed in the second storage space to bias an item located in the second storage space toward the slotting direction, the biasing element comprising a first biasing element disposed on the first side wall and a second biasing element located on the second side wall as disclosed Greiner in order to retain an item in place ([0022])
Re claim 9, Bruhnke as modified discloses the armrest box assembly according to claim 8, Greiner discloses wherein the first biasing element (50) and the second biasing element (52) are rubber strips (154, [0027]).
Response to Arguments 
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that the previous combination fails to disclose the amended features of the independent claims regarding a motor and a controller.  These features are addressed in view of the newly relied upon reference in the above.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635